722 N.W.2d 877 (2006)
Anne E. HEAPHY and William J. Heaphy, Plaintiffs-Appellees,
v.
DEPARTMENT OF ENVIRONMENTAL QUALITY, Defendant-Appellant.
Docket No. 131627. COA No. 257941.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the April 18, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.